Per Curiam.
The order appealed from should he reversed and the order of arrest vacated, without costs.
Van Brunt, P. J. and Bartlett, J., concur.
Note ox “ Abbest fob Act ix Fiduciaby Capacity.”
The complaint must allege the receipt of money in a fiduciary capacity, in order to an arrest on that ground. Hillis v. Bleckert, 53 Hun, 490 ; Bartlett v. Sutorious, Id. 637.
To sustain an order of arrest for money received in a fiduciary capacity, the complaint must allege such facts. Harland v. Howard, 57 Hun, 587.
An order of arrest in an action for conversion, where the complaint failed to allege or show that defendant acted in a fiduciary capacity, is properly vacated. Bartlett v. Sutorious, 55 Hun, 60S.
An agent of an insurance company acts in a fiduciary capacity under chap. 688 of 1873 and is liable to arrest in an action by the company to recover premiums paid to him. Albany Ins. Co. v. McAllister, 57 Hun, 594.
See note in 2 Sil. Sup. Ct. 25.